--------------------------------------------------------------------------------

Exhibit 10.2
 
QAD INC. 2016 STOCK INCENTIVE PROGRAM
STOCK RIGHTS AGREEMENT


This grant of stock rights (“Stock Payments”) is made by QAD Inc. (the
“Company”) to _____________________ (the "Grantee") as of the Grant Date set
forth below, pursuant to the QAD Inc. 2016 Stock Incentive Program (the
“Program”) and this Stock Rights Agreement (the “Agreement”).  The Program
Administrators administering the Program have selected Grantee to receive the
following grant of Stock Payments on the date specified in Section 1 (the "Grant
Date").
 
This Agreement entitles Grantee to receive the number of shares set forth below
of Class A common stock of QAD Inc. (the “Class A Common Stock”) on the terms
and conditions of the Program and as set forth below, which Grantee accepts and
to which Grantee is bound by not rejecting the Stock Payments within thirty (30)
days of the Grant Date.


1.    Stock Payments Granted:
 
Grant Date
_____________________
Number of Shares
_____________________

 
2.  Vesting Date.  The Stock Payments shall be vested on the Grant Date.  Such
Class A Common Stock shall be delivered to Grantee as soon as reasonably
practicable as provided in Section 6.
 
3.  Rights as a Stockholder.  Grantee, or a transferee of Grantee, shall have no
rights as a stockholder of the Company with respect to any shares of Class A
Common Stock underlying the Stock Payments until the date of issuance of such
shares of Class A Common Stock pursuant to this Agreement.  No adjustment shall
be made for ordinary or extraordinary dividends (whether in currency, securities
or other property), distributions, or other rights (including, but not limited
to, the right to vote) for which the record date is prior to the date such
shares of Class A Common Stock are issued, except as provided in the Program.
 
4.  Payment of Par Value. Grantee must pay to the Company an amount equal to the
aggregate par value of any newly issued shares of Class A Common Stock
deliverable to Grantee in accordance with the provisions of this Agreement.
 
5.  Taxes.  Upon the grant of Stock Payments in accordance with the provisions
of this Agreement, Grantee shall be responsible for all applicable federal,
state, local and foreign taxes.
 
6.  Delivery of Shares of Class A Common Stock. As soon as reasonably
practicable, but in no event later than the 15th day of the third month
following the later of the Company’s or the Grantee’s tax year end of the year
in which the grant occurs, the Company shall cause to be delivered to Grantee
the number of shares of Class A Common Stock deliverable to Grantee in
accordance with the provisions of this Agreement.
 
1

--------------------------------------------------------------------------------

7.  Term.  This Agreement shall be null and void and of no force or effect if
Grantee rejects the Stock Payments within thirty (30) days of the Grant Date.
 
8.  Advisements.  Grantee shall be subject to and bound by the terms of this
Agreement and the Program.  In addition, Grantee is hereby advised that the
following shall apply to the Stock Payments:
 
(a)            Grantee shall be provided a copy of the Program and shall be
bound by all of the terms and provisions thereof.  If and to the extent that any
provision contained in this Agreement is inconsistent with the Program, the
Program shall govern.
 
(b)            As of the date of this Agreement, the Agreement and the Program
set forth the entire understanding between Grantee and the Company regarding the
acquisition of shares of Class A Common Stock underlying the Stock Payments and
supersede all prior oral and written agreements pertaining to the Stock
Payments.
 
(c)            The Company and its subsidiaries hold certain personal
information about Grantee, including, but not limited to, Grantee's name, home
address, telephone number, date of birth, social security number or equivalent
foreign identification number, salary, nationality, job title and details of all
Stock Payments or other entitlement to shares of QAD common stock awarded,
canceled, exercised, vested, unvested or outstanding, including personal
information that may constitute sensitive personal data within the meaning of
applicable law ("Personal Data").  Personal Data includes, but is not limited
to, the information provided above and any changes thereto and other appropriate
personal and financial data about Grantee. The Company and its subsidiaries may
process any Personal Data and may transfer any Personal Data outside the country
in which Grantee is employed, including, but not limited to, the United States.
The legal persons for whom Personal Data is intended include, but are not
limited to, the Company, its subsidiaries and its agents.  Grantee is hereby
informed that Grantee has the right to access and make corrections to Grantee's
Personal Data by applying to the Chief People Officer of the Company or such
person’s designees.
 
(d)            The Company reserves the right to amend or terminate the Program
at any time, and the award of this Stock Payment under the Program at one time
does not in any way obligate the Company or its subsidiaries to grant additional
Stock Payments in any future year or in any given amount.  Grantee's
participation in the Program is voluntary.  This Stock Payment and any future
Stock Payments under the Program are wholly discretionary in nature, the value
of which do not form part of any normal or expected compensation for any
purposes, including, but not limited to, calculating any termination, severance,
resignation, redundancy and end of service payments, bonuses, long-service
awards, pension and retirement benefits, and similar payments, other than to the
extent required by local law.
 
(e)            The future value of the shares of Class A Common Stock acquired
by Grantee under the Program is unknown and cannot be predicted with certainty
and no claim or entitlement to compensation or damages arises from the
forfeiture of the Stock Payments or termination of the Program or the diminution
in value of any shares of Class A Common Stock acquired by Grantee under the
Program.
 
2

--------------------------------------------------------------------------------

9.  No Right to Continued Service.  Neither this Stock Payment nor any terms
contained in this Agreement shall confer upon Grantee any express or implied
right to be retained in the service of the Company or any of its subsidiaries
for any period at all, nor restrict in any way the right of the Company or any
such subsidiary, which right is hereby expressly reserved, to terminate
Grantee's service at any time with or without cause.  Any right that Grantee may
have to receive delivery of shares of Class A Common Stock under this Agreement
is earned only by continuing as an employee or other service provider of the
Company or any of its subsidiaries at the will of the Company or such
subsidiary, and satisfaction of any other applicable terms and conditions
contained in this Agreement and the Program, and not through the act of being
hired, being granted this Stock Payment or acquiring shares of Class A Common
Stock hereunder.
 
10.  Compliance with Laws, Regulations and Program Rules.  The award of this
Stock Payment to Grantee and the obligation of the Company to deliver shares of
Class A Common Stock hereunder shall be subject to (a) all applicable federal,
state, local and foreign laws, rules and regulations, and (b) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Company shall, in its sole discretion,
determine to be necessary or applicable.  Moreover, shares of Class A Common
Stock shall not be delivered hereunder if such delivery would be contrary to
applicable law or the rules of any stock exchange. Receipt of shares under this
Stock Payment shall be conditioned on Grantee’s compliance with procedures
established from time to time by the Program Administrators, including, but not
limited to, submission of such forms and documents as the Program Administrators
may require in their sole and absolute discretion. The number of shares of Class
A Common Stock subject to the Stock Payment granted hereunder shall be adjusted
as provided in the Program.
 
11.  Definitions.  All capitalized terms that are used in this Agreement that
are not defined herein have the meanings defined in the Program. In the event of
a conflict between the terms of the Program and the terms of this Agreement, the
terms of the Program shall prevail.
 
12.  Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Program, and, if to Grantee,
be in writing and delivered in person or via email or by registered mail or
certified mail or overnight courier, addressed to Grantee at Grantee's last
known email address or physical address, as applicable, as set forth in the
Company’s records.
 
13.  Severability.  If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.
 
14.  Applicable Law. This Agreement and this Stock Payment shall be governed by
and construed in accordance with the laws of the State of Delaware.
 
15.  Arbitration.  Any dispute arising out of or in connection with this
Agreement and this Stock Payment shall be submitted to binding arbitration in
Santa Barbara, California before a single arbitrator in accordance with Article
17 of the General Provisions of the Program and the rules referenced therein,
all of which are incorporated herein by this reference.
 
3

--------------------------------------------------------------------------------

16.  Nontransferability.  This Agreement and this Stock Payment may not be sold,
transferred, pledged, assigned, encumbered or otherwise alienated by either
party hereto, other than by will or by the laws of descent and distribution.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the date of
acceptance.
 

 
QAD INC.
     
By:
/s/  Daniel Lender
   
Daniel Lender
   
Chief Financial Officer

 
 
4

--------------------------------------------------------------------------------